717 S.E.2d 742 (2011)
Latrecia TREADWAY
v.
Susanna Krammer DIEZ; Gene Lummus; Gene Lummus Harley Davidson, Inc.; Mike Calloway, individually and officially; John Doe, individually and officially; County of Buncombe; Buncombe County Sheriff's Department.
Hulin K. Treadway
v.
Susanna Krammer Diez; Gene Lummus; Gene Lummus Harley Davidson, Inc.; Mike Calloway, Individually and Officially; John Doe, Individually and Officially; County of Buncombe; Buncombe County Sheriff's Department.
No. 225P11.
Supreme Court of North Carolina.
October 6, 2011.
Robert J. Lopez, Asheville, for Treadway, Latrecia, et al.
Rex C. Morgan, Charlotte, for Lummus, Gene, et al.
Thomas J. Doughton, Winston-Salem, for County of Buncombe, et al.
Payton D. Hoover, Charlotte, for Diez, Susanna Krammer.
David W. Hood, Hickory, for Unnamed Defendant.

ORDER
Upon consideration of the petition filed on the 7th of June 2011 by Plaintiff in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th of October 2011."
JACKSON, J. recused.